Name: Council Regulation (EEC) No 1647/86 of 26 May 1986 amending Regulation (EEC) No 241/86 introducing quantitative restrictions on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5. 86 Official Journal of the European Communities No L 145/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1647/86 of 26 May 1986 amending Regulation (EEC) No 241/86 introducing quantitative restrictions on imports of certain products originating in the United States of America tion of the Community s measures in relation to caoted paper,, it appears appropriate to adjust the level of restric ­ tion for that product, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in response to restrictions imposed by the United States of America on imports of semi-finished steel from the Community, the Council, by Regulation (EEC) No 241 /86 ('), restricted imports of certain products originating in the United States, the level of such restric ­ tions having been established by reference to the level of imports from the United States of those products in 1985 ; Whereas, in the light of questions raised by the United States as to the appropriateness of the method of calcula HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 241 /86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1986. For the Council The President G. BRAKS (') OJ No L 30, 5. 2. 1986, p. 1 . No L 145/2 Official Journal of the European Communities 30 . 5. 86 ANNEX CCT heading number NIMEXE code (1986) Description QUOTA(tonnes) 15.02 15.02-10 Fats of bovine cattle, sheep and goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus' obtained from those unrendered fats : A. For industrial uses other than the manufacture of foodstuffs for human consumption 15 February to 31 December 1986 : 93 625 1987 : 107 000 1988 : 107 000 1 January to 15 November 1989 : 93 625 31.05 31.05-12 Other fertilizers ; goods of Chapter 31 in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers : II. Containing the two fertilizing substances : nitrogen and phosphorus : a) Monoammonium and diammonium ortho ­ phosphates and mixtures thereof 15 February to 31 December 1986 : 448 000 1987 : 512 000 1988 : 512 000 1 January to 15 November 1989 : 448000 48.07 48.07-45 Paper and paper board impregnated, coated, surface ­ coloured, surface decorated or printed (not constituting printed matter within Chapter 49) in rolls or sheets : ex C. Bleached paper and paper board, coated with kaolin or coated or impregnated with artificial plastic materials weighing 160 grams or more per m2  otherwise coated than with koalin 15 February to 31 December 1986 : 14 750 1987 : 16 000 1988 : 16 000 1 January to 15 November 1989 : 14 750